DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a machine readable medium could be a transitory signal. It is recommended to include “non-transitory machine readable medium” in the claim to overcome the 35 U.S.C. 101 issues.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 5, 7, 10, 11, 12, 13, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 10,543,808) and further in view of Ju (US 2019/0363898). 
Regarding claims 1, 11, 16, Lin discloses a device, comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Para. 10), the operations comprising: 
wirelessly transmitting a first challenge signal to a key (LF signals broadcast from the LF antennas on the vehicle, Para. 25), wirelessly receiving a first response signal from the key, the first response signal having a first response signal power level (Para. 27) and a first response signal delay with respect to the first challenge signal (via the RKE controller also looks for unexpected delays in the RF signal sequence returned by the fob, as such delays will indicate that a thief device exists in the signal path between the fob and the vehicle, Para. 38;); 
analyzing the first response signal by comparing the first response signal power level and the first response signal delay respectively with a predetermined first signal power and predetermined first time delay associated with the first circuit (via analyzing extra process time and RSSI, Para. 33); and 

Lin fails to disclose selecting a first circuit from a plurality of circuits of a key remote from the device and associated with an entry system coupled to the device; and the first challenge signal specifying the first circuit.
 Ju teaches a system to strengthen against relay attacks by including a plurality of circuits in a challenge and response device (via a plurality of memory cells, Para. 5 and 7). Wherein a challenge signal to the response device includes selecting a first circuit from a plurality of circuits, and wherein the challenge signal specifying the first circuit (via row address information included in the challenge, the selecting circuit may include a row decoder configured to select one or more wordlines in response to row address information included in the challenge and a column decoder configured to select one or more bitlines in response to column address information included in the challenge, Para. 8-9).
From the teachings of Ju, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin to include selecting a first circuit from a plurality of circuits of a key remote from the device and associated with an entry system coupled to the device; and the first challenge signal specifying the first circuit in order to improve security by including more than one response circuit to respond to a challenge signal.
Regarding claim 2, 12, Lin and Ju discloses the claimed invention, wherein Ju teaches wherein the first circuit is one of a sequence of circuits selected from the plurality of circuits, and wherein the first challenge signal specifies the sequence of circuits (via one or more memory cells among the plurality of memory cells may be selected by the selected wordline and the selected bitline, Para. 9). 
Regarding claim 3, 17, wherein the sequence of circuits comprises a second circuit different from the first circuit (via memory cells, Para. 9 of Ju), and wherein the analyzing further comprises 
Regarding claims 5, 13, 18, section VI of MPEP 2144.04 states that mere duplication of parts is considered obvious unless a new and unexpected result is produced.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin and Ju to include wherein the operations further comprise: selecting a second circuit from the plurality of circuits; wirelessly transmitting a second challenge signal to the key, the second challenge signal specifying the second circuit; wirelessly receiving a second response signal from the key, the second response signal having a second response signal power level and a second response signal delay; and analyzing the second response signal by comparing the second response signal power level and the second response signal delay respectively with a predetermined second signal power and predetermined second time delay associated with the second circuit, wherein the determining whether to enable the entry system is performed subsequent to the analyzing the first response signal and the analyzing the second response signal in order to duplicate the challenge and response process to further strengthen security.
Regarding claim 7, Lin and Ju discloses wherein the first challenge signal specifies a sequence of circuits selected from the plurality of circuits (via one or more memory cells among the plurality of memory cells may be selected by the selected wordline and the selected bitline, Para. 9 of Ju).
Regarding claim 10, Lin discloses the entry system comprises a door lock of a vehicle (via inherent lock to block vehicle access, Para. 32).

Claim 6, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ju, and further in view of Bae (US 2010/0001843).

Bae teaches randomly selecting a time interval to read circuits to prevent collisions with other devices (Para. 40 and 38).
From the teachings of Bae, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin and Ju to include the second challenge signal is transmitted at a random time interval subsequent to the first challenge signal in order to prevent collisions.
Claim 8, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ju, and further in view of Kim (US 2010/0295664).
Regarding claim 8, 15, 20, the combination of Lin and Ju fails to disclose wherein the processing system comprises a radio frequency identification (RFID) reader, and wherein the plurality of circuits of the key comprises a plurality of RFID circuits. 
Kim teaches a challenge and response authentication system can be configured to include a RFID reader and RFID circuit (via reader and NFC card transponder, Abstract and Fig. 1).
From the teachings of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin and Ju to include wherein the processing system comprises a radio frequency identification (RFID) reader, and wherein the plurality of circuits of the key comprises a plurality of RFID circuits in order to use low cost RFID technology, thereby reduce costs.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ju, and further in view of Leitch (US 2008/0284564).
Regarding claim 9, Lin and Ju fails to disclose wherein the operations further comprise determining a distance between the device and the key, and wherein the entry system is not enabled in accordance with the distance being greater than a predetermined threshold distance.

From the teachings of Leitch, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin and Ju to include wherein the operations further comprise determining a distance between the device and the key, and wherein the entry system is not enabled in accordance with the distance being greater than a predetermined threshold distance in order to improve security.
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/YONG HANG JIANG/Primary Examiner, Art Unit 2689